United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2949
                                   ___________

Freya Ferrell, On behalf of D.W.C.,     *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
     v.                                 * District Court for the
                                        * Western District of Arkansas.
Michael J. Astrue, Social Security      *
Commissioner,                           * [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: April 7, 2010
                                Filed: April 12, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Freya Ferrell, on behalf of her minor son D.W.C., appeals the district court’s1
order affirming the Social Security Commissioner’s denial of supplemental security
income. Following careful de novo review, we conclude that the Commissioner’s
findings are supported by substantial evidence on the record as a whole, see Moore



      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
ex rel. Moore v. Barnhart, 413 F.3d 718, 721 (8th Cir. 2005), and we affirm for the
reasons stated by the district court. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-